This appeal is from an interlocutory order sustaining a plea of privilege of appellee Frank W. Sorrell, and changing the venue as to him to Tom Green County. The order appealed from was passed October 21, 1937. The record was not tendered for filing until February 14, 1938, and the Clerk refused to file it. Thereafter appellant sued out a writ of error; and the record with the writ of error proceedings included was filed March 1, 1938.
The record not having been filed in this court within 60 days after the order was passed, and no motion to extend the time for filing having been made within fifteen days thereafter, this court lost jurisdiction over the appeal. R.C.S. Art. 1839, as amended by Acts of 43rd Leg. pp. 142, 143, ch. 67, 1933; Vernon's Ann.Civ.St. art. 1839; Wall v. Gillen, Tex. Civ. App. 63 S.W.2d 270.
Appeal from an interlocutory order overruling or sustaining a plea of privilege seeking to change the venue cannot be taken by writ of error. Western Electric Co. v. Wilson, 117 Tex. 203, 299 S.W. 868.
Since we have no jurisdiction to entertain either appeal, both appeals are dismissed.
Appeals dismissed. *Page 656